Citation Nr: 9925351	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-05 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This appeal arose from an April 1993 rating action of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1994, the veteran and his wife 
testified at a personal hearing at the RO; in November 1994, 
the hearing officer issued a decision which confirmed the 
denial of the benefit sought.  In June 1999, the veteran 
testified at a personal hearing before a member of the Board 
of Veterans' Appeals (Board) sitting in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's seizure disorder has been present since 
childhood.

2.  The veteran did not experience any seizures during 
service.


CONCLUSIONS OF LAW

1.  The veteran's seizure disorder clearly and unmistakably 
existed prior to service, and the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. §§ 1111, 
1131, 5107(a) (West 1991).

2.  The veteran's preexisting seizure disorder was not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107(a) 
(West 1991); 38 C.F.R. § 3.306 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

Initially, the veteran's service medical records are not 
available.  The evidence of record indicates that they were 
destroyed in a July 1973 fire at the National Personnel 
Records Center.  It was also noted that no Surgeon General's 
Office records were available.  See the April 1992 
verification of service.

The veteran submitted numerous private outpatient treatment 
records developed between 1959 and 1978.  On May 30, 1959, he 
was seen after experiencing what he described as a grand mal 
seizure.  It was indicated that, as a child, he had had 
seizures frequently.  However, none had been experienced 
since 1940.  These records continued to show treatment with 
Dilantin for this disorder.  In 1983 and 1985, his Dilantin 
levels were noted to be slightly low; however the dose was 
maintained.

The veteran was examined by VA in April 1993.  He stated that 
he had had seizures dating back to 1959.  He would have these 
seizures several times a month until an adequate 
anticonvulsive was prescribed.  He indicated that his last 
seizure occurred over one year before.  The neurological, 
motor and sensory examinations were all within normal limits.  
The impression was well controlled seizure disorder.

Private outpatient treatment records developed between June 
1992 and July 1993 showed no seizures in either year.  VA 
records developed between May 1990 and July 1994 indicated 
that his Dilantin levels were usually in the low therapeutic 
range.  He described a 33 year history of seizures.  In July 
1994, he stated that he had not had a seizure in the past 
five years.

The veteran and his wife testified at a personal hearing in 
November 1994.  He contended that he had not had a seizure 
disorder prior to 1959.  However, he admitted that he did not 
know whether or not he had a seizure disorder prior to 
service.  He indicated that his mother had described his 
actions; she had indicated that he would act dazed, with a 
blank stare.  He also admitted that if he had had any 
seizures in service, he could not recall them.  His wife 
testified that they were married in 1954 and that he had no 
seizures until 1959.  

The veteran then testified at a personal hearing conducted by 
a member of the Board in June 1999.  He stated that he had 
had a seizure in 1959, about five months following his 
separation from service.  He commented that he had had a 
seizure a couple of years ago, and his wife indicated that he 
had had a "light" one a few weeks before.  He could not 
recall anything about any childhood seizures; his mother had 
said that he had acted "funny."

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  While there are no 
service medical records available, a May 30, 1959 private 
outpatient treatment record indicated that he had reported 
having seizures since childhood, which had not recurred since 
1940.  While the veteran now denies that any seizure disorder 
existed in childhood, this 1959 record, which was created for 
purposes of treatment at a time prior to any claim for 
benefits, must be afforded greater weight than his current 
denials of preexistence.  Therefore, this evidence shows that 
the veteran's seizure disorder preexisted his period of 
service.  However, this evidence does not show that his 
service aggravated this condition.  During his November 1994 
hearing testimony, he denied having any seizures during 
service.  Even though a seizure was experienced in May 1959, 
some five months following service, the lack of any 
complaints of seizures during service argues against a 
finding that that service aggravated the preexisting seizure 
disorder.  Given these findings, it is not established by the 
objective evidence of record that an increase in the 
underlying pathology of the preservice seizure disorder was 
shown during service.  In conclusion, it is found that the 
preponderance of the evidence is against a finding of 
entitlement to service connection for a seizure disorder.



ORDER

Service connection for a seizure disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

